 


109 HR 556 IH: To amend the Federal Law Enforcement Pay Reform Act of 1990 to adjust the percentage differentials payable to Federal law enforcement officers in certain high-cost areas, and for other purposes.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 556 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. King of New York (for himself, Mr. Weldon of Pennsylvania, Mr. LaTourette, Mr. Grijalva, Mr. Turner, Mr. McDermott, Mr. Lincoln Diaz-Balart of Florida, Mr. Simmons, Mr. Serrano, Mrs. Maloney, Mr. Garrett of New Jersey, Mr. Wynn, Mr. Bass, Mr. Fossella, Mr. Brown of Ohio, Mr. Holden, Mr. Owens, Mr. Wolf, Mrs. Jo Ann Davis of Virginia, Mr. Baird, Mr. Ferguson, Mr. Cooper, Mr. Issa, Mr. Ryun of Kansas, Mr. Inslee, Mrs. McCarthy, Mr. Frank of Massachusetts, Mr. Strickland, Mr. Ackerman, Mr. McHugh, Mr. Hastings of Florida, Mr. Weiner, Mr. Towns, Mr. Israel, Ms. Velázquez, Mr. Kennedy of Rhode Island, Mr. Bishop of New York, Mr. Cunningham, Mr. Udall of New Mexico, Mr. Doolittle, Mr. Engel, Mr. Stupak, Mr. Bradley of New Hampshire, Mrs. Kelly, Mr. Dicks, Mr. Gutierrez, Mr. Pascrell, Mr. McNulty, Mr. Crowley, Mr. Kildee, Mr. Pallone, Mrs. Capito, Mr. Blumenauer, Mr. Sessions, Mr. Ford, Mr. Brady of Texas, Mr. Platts, Mr. Souder, Mr. Price of North Carolina, Mrs. Biggert, Mr. Payne, Ms. Kaptur, Mr. Scott of Virginia, Mr. Gillmor, Mr. Davis of Illinois, Mrs. Lowey, Mr. Gingrey, Mr. Holt, Mr. Smith of New Jersey, Mr. Pastor, Mr. Baker, Mr. Cannon, Mr. Radanovich, Mr. Rothman, Mr. Gene Green of Texas, Mr. Doyle, Mr. Hall, Mr. Mario Diaz-Balart of Florida, Mr. Castle, Mr. Shays, Mr. McGovern, Mr. LoBiondo, Mr. Allen, Mr. Sweeney, Mr. Kucinich, Mr. Conyers, Mr. Ehlers, Ms. Ros-Lehtinen, Mr. Bishop of Georgia, Mr. Ryan of Ohio, Mr. Andrews, Mr. Gary G. Miller of California, Ms. Woolsey, Mr. Ruppersberger, Mr. Larsen of Washington, Ms. Schakowsky, Mr. Gonzalez, Mr. Boucher, Mr. Clay, Ms. Watson, Mr. Langevin, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To amend the Federal Law Enforcement Pay Reform Act of 1990 to adjust the percentage differentials payable to Federal law enforcement officers in certain high-cost areas, and for other purposes. 
 
 
1.Adjusted differentials 
(a)In generalParagraph (1) of section 404(b) of the Federal Law Enforcement Pay Reform Act of 1990 (5 U.S.C. 5305 note) is amended by striking the matter after follows: and inserting the following: 
 
 
 
AreaDifferential 
 
Atlanta Consolidated Metropolitan Statistical Area 16.82% 
Boston-Worcester-Lawrence, MA–NH–ME–CT–RI Consolidated Metropolitan Statistical Area24.42% 
Chicago-Gary-Kenosha, IL–IN–WI Consolidated Metropolitan Statistical Area25.68% 
Cincinnati-Hamilton, OH–KY–IN Consolidated Metropolitan Statistical Area21.47% 
Cleveland Consolidated Metropolitan Statistical Area17.83% 
Columbus Consolidated Metropolitan Statistical Area16.90% 
Dallas Consolidated Metropolitan Statistical Area18.51% 
Dayton Consolidated Metropolitan Statistical Area15.97% 
Denver-Boulder-Greeley, CO Consolidated Metropolitan Statistical Area22.78% 
Detroit-Ann Arbor-Flint, MI Consolidated Metropolitan Statistical Area25.61% 
Hartford, CT Consolidated Metropolitan Statistical Area24.47% 
Houston-Galveston-Brazoria, TX Consolidated Metropolitan Statistical Area30.39% 
Huntsville Consolidated Metropolitan Statistical Area13.29% 
Indianapolis Consolidated Metropolitan Statistical Area13.38% 
Kansas City Consolidated Metropolitan Statistical Area14.11% 
Los Angeles-Riverside-Orange County, CA Consolidated Metropolitan Statistical Area27.25% 
Miami-Fort Lauderdale, FL Consolidated Metropolitan Statistical Area21.75% 
Milwaukee Consolidated Metropolitan Statistical Area17.45% 
Minneapolis-St. Paul, MN–WI Consolidated Metropolitan Statistical Area20.27% 
New York-Northern New Jersey-Long Island, NY–NJ–CT–PA Consolidated Metropolitan Statistical Area27.17% 
Orlando, FL Consolidated Metropolitan Statistical Area14.22% 
Philadelphia-Wilmington-Atlantic City, PA–NJ–DE–MD Consolidated Metropolitan Statistical Area21.03% 
Pittsburgh Consolidated Metropolitan Statistical Area14.89% 
Portland-Salem, OR–WA Consolidated Metropolitan Statistical Area20.96% 
Richmond Consolidated Metropolitan Statistical Area16.46% 
Sacramento-Yolo, CA Consolidated Metropolitan Statistical Area20.77% 
San Diego, CA Consolidated Metropolitan Statistical Area22.13% 
San Francisco-Oakland-San Jose, CA Consolidated Metropolitan Statistical Area32.98% 
Seattle-Tacoma-Bremerton, WA Consolidated Metropolitan Statistical Area21.18% 
St. Louis Consolidated Metropolitan Statistical Area14.69% 
Washington-Baltimore, DC–MD–VA–WV Consolidated Metropolitan Statistical Area19.48% 
Rest of United States Consolidated Metropolitan Statistical Area14.19%. 
(b)Special rulesFor purposes of the provision of law amended by subsection (a)— 
(1)the counties of Providence, Kent, Washington, Bristol, and Newport, RI, the counties of York and Cumberland, ME, and the city of Concord, NH, shall be treated as if located in the Boston-Worcester-Lawrence, MA–NH–ME–CT–RI Consolidated Metropolitan Statistical Area; and 
(2)members of the Capitol Police shall be considered to be law enforcement officers within the meaning of section 402 of the Federal Law Enforcement Pay Reform Act of 1990. 
(c)Effective dateThe amendment made by subsection (a)— 
(1)shall take effect as if included in the Federal Law Enforcement Pay Reform Act of 1990 on the date of the enactment of such Act; and 
(2)shall be effective only with respect to pay for service performed in pay periods beginning on or after the date of the enactment of this Act.Subsection (b) shall be applied in a manner consistent with the preceding sentence. 
2.Limitation on premium pay 
(a)In generalSection 5547 of title 5, United States Code, is amended— 
(1)in subsection (a), by striking 5545a,; 
(2)in subsection (c), by striking or 5545a; and 
(3)in subsection (d), by striking the period and inserting or a criminal investigator who is paid availability pay under section 5545a.. 
(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 1114 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1239). 
 
